       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 1 of 33




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )   Case No. 19-mc-145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
All Cases                              )
                                       )


         DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS
                 PLAINTIFFS’ NON-APA CLAIMS AND
      FOR SUMMARY JUDGMENT REGARDING PLAINTIFFS’ APA CLAIMS
           Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 2 of 33




                                                  TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

ARGUMENT ................................................................................................................................. 2

I.        PLAINTIFFS FAIL TO STATE AN EIGHTH AMENDMENT CLAIM ......................... 2

          A.         The Protocol Does Not Pose An Objectively Intolerable Risk of Harm ................ 2

          B.         Plaintiffs Fail to Allege An Alternative Method of Execution ............................... 7

II.       PLAINTIFFS FAIL TO STATE A CLAIM FOR DELIBERATE INDIFFERENCE ....... 9

III.      PLAINTIFFS FAIL TO STATE A DUE PROCESS CLAIM ......................................... 10

IV.       PLAINTIFFS FAIL TO STATE A CLAIM OF DENIAL OF COUNSEL ACCESS ..... 12

V.        PLAINTIFFS FAIL TO STATE A CLAIM FOR UNCONSTITUTIONAL
          DELEGATION OF LEGISLATIVE POWER ................................................................. 14

VI.       BOP’S ADOPTION OF THE PROTOCOL IS NOT ARBITRARY OR CAPRICIOUS 15

VII.      THE PROTOCOL IS CONSISTENT WITH THE FDPA ............................................... 17

          A.         The Protocol Is Consistent with Section 3596(a) ................................................. 17

          B.         The Protocol Does Not Conflict with Any Relevant State Law ........................... 18

VIII.     DEFENDANTS ARE ENTITLED TO JUDGMENT AS TO THE CSA CLAIMS ........ 20

IX.       DEFENDANTS ARE ENTITLED TO JUDGMENT AS TO THE FDCA CLAIMS ..... 22

CONCLUSION ............................................................................................................................. 25




                                                                     i
         Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 3 of 33




                                         INTRODUCTION

         In opposing Defendants’ Motion to Dismiss and for Summary Judgment, Plaintiffs do their

best to ignore previous rulings in this very case by the Supreme Court and the D.C. Circuit on the

precise issues this combined motion raises. But the Court does not come to those issues on a clean

slate.   The Supreme Court has vacated this Court’s preliminary injunctions on the Eighth

Amendment and Federal Food, Drug, and Cosmetic Act (“FDCA”) claims; the D.C. Circuit has

issued a mandate directing judgment in Defendants’ favor on the Federal Death Penalty Act

(“FDPA”) and notice-and-comment claims; and this Court has refused to grant a preliminary

injunction on the basis that the Protocol is arbitrary and capricious or that it violates the Controlled

Substances Act (“CSA”). Those prior decisions all but compel the conclusion that this Court

should grant Defendants’ combined dispositive motion now.

         First, Defendants are entitled to judgment on Plaintiffs’ notice-and-comment claim because

the D.C. Circuit has directed that judgment be entered for Defendants on that claim, see In re Fed.

Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106, 108–13 (D.C. Cir. 2020) (per

curiam); ECF No. 156, and Plaintiffs do not object to the entry of judgment, see Opp’n at 1.

         Second, Plaintiffs’ Eighth Amendment claim should be dismissed because Plaintiffs have

failed to plausibly allege that BOP’s pentobarbital protocol creates an “objectively intolerable risk

of harm” when “it is in fact widely tolerated” and litigation-tested, and has been upheld by the

Supreme Court. Baze v. Rees, 553 U.S. 35, 53 (2008) (plurality opinion). Plaintiffs stake their

opposition on an alleged need for discovery and expert testimony. But a battle of the experts would

be inconsistent with the Supreme Court’s admonition that courts should not embroil themselves

“in ongoing scientific controversies beyond their expertise” and “intrude on the role of

[government officials] in implementing their execution procedures.” Id. at 51 (plurality opinion).

In any event, Plaintiffs fail to allege an alternative method of execution that is feasible, is readily

implemented, and significantly reduces a substantial risk of severe harm. This purely legal issue

requires no further discovery. Under clear Supreme Court precedent, the government is not

required to “be the first to experiment with a new method of execution”—i.e., a

                                                   1
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 4 of 33




fentanyl/pentobarbital combination, Bucklew v. Precythe, 139 S. Ct. 1112, 1130 (2019), and may

choose not to use an execution method—the firing squad—that has “given way to more humane

methods,” Baze, 553 U.S. at 62 (plurality opinion).

       Third, as for Plaintiffs’ due process, access to counsel, and non-delegation claims,

Plaintiffs ignore the overwhelming weight of authority in Defendants’ favor, relying instead on

strained interpretations of inapposite law, none of which saves those claims. And on Plaintiffs’

APA claims, the D.C. Circuit has already held that the Protocol is not contrary to the FDPA. See

Execution Protocol Cases, 955 F.3d at 108–13. In addition, both the D.C. Circuit and this Court

have concluded that BOP’s adoption of the Protocol is not arbitrary or capricious, see Execution

Protocol Cases, No. 20-5206, Doc. No. 1852151, at 1–3 (D.C. Cir. July 16, 2020); ECF No. 145

at 7–19, and this Court also rejected Plaintiffs’ claim that the Protocol violates the CSA, see ECF

No. 145 at 11. Plaintiffs have presented no serious reasons to reconsider those issues.

       Finally, although this Court previously found that Plaintiffs were likely to succeed on their

claim that the Protocol violates the FDCA, the Supreme Court vacated that decision without a

noted dissent. Barr v. Purkey, No. 20A10, 591 U.S. ___ (July 16, 2020). Plaintiffs have presented

no new arguments or identified any persuasive case law to counter Defendants’ arguments that

FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120 (2000), and Heckler v. Chaney, 470

U.S. 821 (1985), preclude Plaintiffs’ FDCA claims.

                                          ARGUMENT
I.     PLAINTIFFS FAIL TO STATE AN EIGHTH AMENDMENT CLAIM
       A.      The Protocol Does Not Pose An Objectively Intolerable Risk of Harm

       In their opening brief, Defendants demonstrated that the Amended Complaint fails to state

an Eighth Amendment claim under the Supreme Court’s method-of-execution jurisprudence. See

ECF No. 170 at 10–21. First, “it is difficult to regard a practice as ‘objectively intolerable’ when

it is in fact widely tolerated.” Baze, 553 U.S. at 53 (plurality). As the Supreme Court recognized

last month in this very case, pentobarbital “has become the mainstay of state executions.” Lee,

No. 20A8 at 2, 591 U.S. ___ (July 16, 2020). It “is widely conceded to be able to render a person

                                                 2
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 5 of 33




fully insensate and does not carry the risks of pain that some have associated with other lethal

injection protocols.” Id. at 1 (citations and internal quotation marks omitted). Moreover, it has

been adopted by five death penalty states; “used to carry out more than 100 executions without

incident”; “repeatedly invoked by prisoners as a less painful and risky alternative to the lethal

injection protocols of other jurisdictions”; and “upheld by numerous Courts of Appeals against

Eighth Amendment challenges similar to the one presented here.” Id. at 2. And it was upheld by

the Supreme Court last year in Bucklew, 139 S. Ct. 1112, “as applied to a prisoner with a unique

medical condition that could only have increased any baseline risk of pain associated with

pentobarbital as a general matter.” Lee, No. 20A8 at 2. 1 The Supreme Court highlighted each of

these points when concluding that the preliminary injunction movants were unlikely to succeed on

the merits of this claim, id. at 1–2, thereby all but foreclosing Plaintiffs’ Eighth Amendment claim

here. As the Supreme Court explained, the claim “faces an exceedingly high bar” because the

Court ‘“has yet to hold that a State’s method of execution qualifies as cruel and unusual.”’ Id. at

2 (quoting Bucklew, 139 S. Ct. at 1124).

       1. Plaintiffs incorrectly argue that the “exceedingly high bar” for a method-of-execution

claim does not apply at the Rule 12(b)(6) pleading stage. Pls.’ Opp’n at 2, ECF No. 184 (“Opp’n”).

Even at the Rule 12(b)(6) stage, they must still plausibly state the necessary elements of a method-

of-execution claim, which are stringent. Specifically, they must first plausibly allege that the

Protocol poses an “‘objectively intolerable risk of harm’ that prevents prison officials from

pleading that they were ‘subjectively blameless for purposes of the Eighth Amendment.’” Glossip

   1
     Plaintiff Norris Holder has separately alleged that he has epilepsy and is taking the medication
carbamazepine to prevent seizures, which he alleges “is likely to affect the way he metabolizes
pentobarbital.” Holder Suppl. Br. ECF No. 186 at 3. This potential drug interaction, he argues,
“creates a serious risk that [he] will suffer brain damage and excruciating pain and suffering” upon
the administration of pentobarbital “either before succumbing or without, in fact, being killed.”
Id. at 3–4. Defendants have not moved to dismiss Holder’s Eighth Amendment claim on the basis
that he fails to allege that there is a serious risk of substantial harm. However, as discussed in
Defendants’ opening brief (at 19–21) and below, Holder nevertheless fails to state a method-of-
execution challenge because his proposed alternative, firing squad, fails to meet the second prong
of the standard for a method-of-execution challenge.

                                                 3
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 6 of 33




v. Gross, 135 S. Ct. 2726, 2737 (2015) (quoting Baze, 553 U.S. at 50). Plaintiffs have not done

so. Making a plausibility determination is a “context-specific task that requires the reviewing court

to draw on its judicial experience and common sense.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

Here, it is implausible that the federal government and the leading death-penalty states have, in

attempting to make executions more humane, selected an execution method that “cruelly superadds

pain to the death sentence.” Bucklew, 139 S. Ct. at 1124.

       Plaintiffs ask this Court to find that they have alleged an objectively intolerable risk of pain

based on the testimony of a single expert, Dr. Gail Van Norman. See Opp’n at 2. But particularly

in the context of a challenge to a well-accepted lethal agent such as pentobarbital, Plaintiffs must

allege a scientific consensus establishing why a widely tolerated choice is nevertheless objectively

unacceptable. A single expert’s opinion is insufficient to show such a consensus. See Baze, 553

U.S. at 67 (Alito, J. concurring) (“[A]n inmate should be required to do more than simply offer the

testimony of a few experts or a few studies”; “[i]nstead, an inmate challenging a method of

execution should point to a well-established scientific consensus”). This need is underscored by

the fact that the Supreme Court allowed the executions of three inmates in this case to proceed,

even though this Court had fully credited Dr. Van Norman’s opinion and entirely discounted the

government’s expert’s opinion.

       Plaintiffs counter that they need not plead a scientific consensus to survive a motion to

dismiss, Opp’n at 5, noting that Bucklew, Glossip, and Baze were decided after evidentiary

hearings or on summary judgment, id. at 2. But the implication of Plaintiffs’ argument is that the

Court must referee a battle of experts on pentobarbital’s suitability as a lethal agent—a proposition

the Supreme Court rejected when it vacated this Court’s preliminary injunction. And regardless

of the procedural posture of Bucklew, Glossip, and Baze when the Supreme Court decided them,

those cases established the stringent Eighth Amendment standard that Plaintiffs must meet in order

to prevail. Those decisions make clear that the question before a court in a method-of-execution

challenge is not which side has more convincing experts—an inquiry that “would embroil the

courts in ongoing scientific controversies beyond their expertise, and would substantially intrude

                                                  4
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 7 of 33




on the role of [government officials] in implementing their execution procedures.” Baze, 553 U.S.

at 51 (plurality opinion). Rather, as discussed above, the question is whether, given the appropriate

“measure of deference to a [government’s] choice of execution procedures,” id. at 51 n.2, the

inmates have established an “objectively intolerable risk of harm that prevents prison officials

from pleading that they were subjectively blameless for purposes of the Eighth Amendment,”

Glossip, 135 S. Ct. at 2737 (citation omitted). Plaintiffs have failed on this account.

       Plaintiffs further argue that “the allegedly ‘wide’ toleration of pentobarbital reflects the

outdated understanding that a prisoner’s unresponsiveness to the barbiturate demonstrates his

unconsciousness.” Opp’n at 5. The basis for this argument appears to be Dr. Van Norman’s June

29, 2020, supplemental declaration, see ECF No. 117-1, in which she opines that “[c]onsciousness

and unresponsiveness are distinct phenomena, although many experts erroneously use them

synonymously . . . despite decades of evidence to the contrary.” Id. ¶ 9. Dr. Van Norman further

states that “[t]he idea that unresponsive indicates unconsciousness was invalidated by research in

consciousness approximately 30 years ago.” Id. Based on Dr. Van Norman’s own testimony, this

is therefore not a case in which Plaintiffs have discovered new evidence of a medical phenomenon

that was unknown before the Supreme Court’s decision in Bucklew or the many courts of appeals’

decisions upholding the use pentobarbital in executions. It is simply implausible that states and

the federal government have carried out over one hundred of executions—in the face of numerous

court challenges—based on a decades-old misunderstanding of the difference between

unresponsiveness and unconsciousness that no prior expert has successfully identified. It also

defies common sense that inmates injected with pentobarbital would instantaneously experience

pain akin to waterboarding, as Dr. Van Norman opines, see Opp’n at 4, when barbiturates like

pentobarbital and thiopental were used for decades as anesthesia for millions of patients

worldwide, see ECF No. 122-2, at 3 & n.2.

       Plaintiffs also dispute that pentobarbital is widely tolerated by pointing to alleged

“significant differences” between the states’ pentobarbital protocols and BOP’s Protocol. Opp’n

at 5. But there are no material differences among the protocols with respect to the lethal agent—

                                                 5
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 8 of 33




all are designed to cause death through an overdose of pentobarbital. All four of the states that

specify a dosage of pentobarbital in their protocols use the same dosage as the BOP’s Protocol,

see AR 18 (Georgia), AR 59 (Idaho), AR 90 (Texas), and AR 71 (Missouri).

        Finally, Plaintiffs contend that the Supreme Court’s vacatur of this Court’s Eighth

Amendment preliminary injunction is irrelevant because it was issued in the context of a request

for a last-minute stay. Opp’n at 6. But had the Supreme Court been swayed only by the last-

minute nature of the injunction, it would not have identified the many objective factors probative

of pentobarbital’s constitutionality, nor would it have emphasized the “exceedingly high bar” that

inmates must meet for a method-of-execution challenge. Lee, No. 20A8 at 2. Plaintiffs cannot

ignore these clear directions, and in assessing whether Plaintiffs have plausibly stated a claim, the

Supreme Court’s guidance should carry substantial, if not dispositive, weight.

        Notably, Plaintiffs do not meaningfully respond to Defendants’ discussion of the Sixth

Circuit’s recent ruling that the pain associated with pulmonary edema is constitutional because it

“pales in comparison to the pain associated with hanging,” which has long “been considered

constitutional.” In re Ohio Execution Protocol Litigation, 946 F.3d 287, 290 (2019); see ECF No.

170 at 13. That ruling strongly suggests that the Protocol is constitutional, because it holds that

even if the inmate were to experience pain associated with pulmonary edema, that pain alone does

not establish the sort of objectively intolerable risk of harm that qualifies as cruel and unusual.

Plaintiffs’ only rejoinder is to again claim that they are entitled to a battle of the experts, see Opp’n

at 7–8, which misapprehends the Eighth Amendment standard as Defendants have discussed.

        2. Defendants demonstrated in their opening brief, see ECF No. 170 at 15–17, that

Plaintiffs’ speculation about the quality of the compounded pentobarbital or possible issues with

IV administration is not sufficient to make out a method-of-execution claim. “[W]hat [the Eighth]

Amendment prohibits is wanton exposure to objectively intolerable risk[,] . . . not simply the

possibility of pain.” Baze, 553 U.S. at 61–62 (citation omitted). Plaintiffs respond that whether

the compounding of pentobarbital or IV administration could go wrong is a factual issue. See

Opp’n at 8–9. As the Eighth Circuit has held in the context of a motion to dismiss, however, to

                                                   6
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 9 of 33




“successfully plead[] facts to demonstrate a substantial risk of severe pain requires the prisoners

to plead more than just a hypothetical possibility that an execution could go wrong.” Zink v.

Lombardi, 783 F.3d 1089, 1098–99 (8th Cir. 2015) (en banc). The inmates in Zink, like Plaintiffs

here, submitted declarations and affidavits from medical professionals attesting to the alleged

dangers of compounded drugs. Yet, the Eighth Circuit still held that the inmates failed to state a

claim because, even “if any of the hypothetical situations the prisoners identify came to pass, it

would amount to an ‘isolated mishap’ that, ‘while regrettable,’ would not result in an Eighth

Amendment violation.” Id. at 1101 (quoting Baze, 553 U.S. at 50); see also Cook v. Brewer, 649

F.3d 915, 917 (9th Cir. 2011) (plaintiffs failed to state an Eighth Amendment claim despite

allegations that there had been twelve adverse drug reaction reports, that the drug had been

manufactured for use on animals, that it had caused problems in three executions in the United

States, and that the State obtained it unlawfully). The same reasoning applies here to preclude a

finding that Plaintiffs have alleged an objectively intolerable risk of harm.

       B.      Plaintiffs Fail to Allege An Alternative Method of Execution
       As Defendants set forth in their opening brief, the Amended Complaint fails to plead a

known, feasible, and readily implemented alternative that significantly reduces a substantial risk

of severe pain and that the government has refused to adopt without legitimate reasons. See ECF

No. 170 at 17–21. 2 As to Plaintiffs’ proposal to add a pre-dose of a pain-relieving, anesthetic drug

such as fentanyl, Plaintiffs fail to allege that any state has employed pentobarbital in combination

with fentanyl in carrying out its executions. The fact that no state has added an opioid to a

pentobarbital protocol alone justifies BOP’s decision not to experiment with it. See Bucklew, 139

S. Ct. at 1130 (“choosing not to be the first to experiment with a new method of execution is a

legitimate reason to reject it”); Johnson v. Precythe, 954 F.3d 1098, 1102 (8th Cir. 2020) (inmate




   2
     Plaintiffs have abandoned their proposal of requiring BOP to adopt certain “safeguards” in
the Protocol. See Am. Compl. ¶ 114a; Opp’n at 9.

                                                  7
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 10 of 33




failed to state a method-of-execution challenge because his proposed alternative method, nitrogen-

induced hypoxia, “is an entirely new method of execution” with no track record of successful use).

       Plaintiffs’ response again is that Defendants’ argument raises factual issues outside the

Amended Complaint. But it is a legal question whether BOP should be required to adopt a protocol

that “ha[s] ‘never been used to carry out an execution’ and ha[s] ‘no track record of successful

use.’” Bucklew, 139 S. Ct. at 1130. Moreover, BOP’s other legitimate reasons, such as the desire

to avoid the complications inherent in obtaining multiple drugs and the risk of administrative

mishaps, and concerns about fentanyl’s potential side effect of muscle rigidity and other drug

interactions, see ECF No 170 at 18–19, are articulated in memoranda incorporated by reference in

the Amended Complaint, see Am. Compl. ¶ 87 (citing AR 872, BOP memorandum to the Attorney

General); id. ¶ 114a (citing AR 862–63, BOP memorandum on fentanyl), and thus, this Court can

consider them, see Busby v. Capital One, N.A., 932 F. Supp. 2d 114, 133–34 (D.D.C. 2013).

       Plaintiffs also argue that, because BOP previously had a three-drug protocol, it cannot now

contend that a one-drug protocol is superior. See Opp’n at 11. That argument is nonsensical. BOP

surely can modify its execution protocol to increase the ease of administration and to avoid

mishaps, and “the Constitution affords a measure of deference to [the government’s] choice of

execution procedures,” Bucklew, 139 S. Ct. at 1125 (citation omitted).

       Finally, with respect to Plaintiffs’ proposal to use a firing squad, Plaintiffs have no serious

response to Defendants’ showing in their opening brief that a firing squad is not a constitutionally

superior method of execution than lethal injection; that the federal government has a legitimate

interest in using a method it regards as more humane and as “preserving the dignity of the

procedure,” Baze, 553 U.S. at 57 (plurality opinion); and that even in the three states that authorize

firing squad, the state statute authorizes the method only as a last resort. See ECF No. 170 at 19-

20. Plaintiffs fault Defendants’ citations for the proposition that firing squad is a more primitive

method of execution, and otherwise accuse Defendants of improperly raising factual issues by

citing to the three state statutes that authorize firing squad. See Opp’n at 11. But this is mere

flyspecking. Given the consensus that lethal injection is more dignified and humane than the firing

                                                  8
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 11 of 33




squad, BOP is not constitutionally required to “make [the] type of regressive change” that Plaintiffs

propose. Boyd v. Warden, Holman Corr. Facility, 856 F.3d 853, 870–71 (11th Cir. 2017) (state

not constitutionally required to use firing squad). Finally, what the three state statutes say about

their respective use of the firing squad as a last resort is clearly a legal, not a factual, issue.

II.     PLAINTIFFS FAIL TO STATE A CLAIM FOR DELIBERATE INDIFFERENCE
        In their opening brief, Defendants established that Plaintiffs do not allege an independent

deliberate indifference claim under the Eighth Amendment.               See ECF No. 170 at 21–22.

Defendants cited many cases in which courts rejected “deliberate indifference” challenges to
methods of execution after dismissing the inmates’ method-of-execution claim.                  Plaintiffs’

opposition fails to address any of them. Rather, they argue without any support that the deliberate

indifference claim requires a lesser showing than a method-of-execution challenge. See Opp’n at

13. But, as Defendants have explained, the deliberate indifference standard in Farmer v. Brennan,

511 U.S. 825, 834 (1994), and cited by Plaintiffs, see Opp’n at 12, is the same standard applied in

Baze. In any event, Plaintiffs admit that their claim is based on the same concerns underlying their

method-of-execution challenge: “risks that the 2019 Protocol will . . . cause Plaintiffs severe pain

and suffering.” Opp’n at 13. Accordingly, the Court should dismiss Plaintiffs’ deliberate

indifference claim for the same reasons it should dismiss their method-of-execution challenge.

        Even if Plaintiffs’ method-of-execution claim survives, Plaintiffs still do not allege an
independent deliberate indifference claim based on their assertion that the process of executing an

inmate involves the provision of medical care. In selecting a method of execution, the government

is not tending to an inmate’s medical needs but, rather, is carrying out a capital sentence, even as

the government strives to use the most humane method of execution. Plaintiffs’ reliance on Nelson

v. Campbell, 541 U.S. 637 (2004), is misplaced. See Opp’n at 12. That case addresses whether

method-of-execution challenges sound only in habeas or whether they could be brought under 42

U.S.C. § 1983. It by no means supports the proposition that Plaintiffs can pursue both a method-

of-execution claim and a deliberate indifference claim based on the same set of facts.


                                                    9
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 12 of 33




III.   PLAINTIFFS FAIL TO STATE A DUE PROCESS CLAIM
       Plaintiffs appear to concede in their opposition that the BOP Protocol does not implicate

their interests in life. And for good reason. As Defendants have explained, Plaintiffs have already

received all the process to which they are constitutionally entitled through their respective criminal

trials and extensive appellate and collateral-review proceedings—and they do not and cannot

challenge the lawfulness of their convictions and capital sentences here. See ECF No. 170 at 22;

see also Zink, 783 F.3d at 1109. Plaintiffs base their due-process claim instead on a purported
liberty interest in additional information so they can mount further challenges under the Eighth

Amendment. See Opp’n at 14–16. Yet, as multiple courts of appeals have recognized, Plaintiffs

have no freestanding constitutional right to information about the Protocol, much less at the level

of detail to which Plaintiffs claim they are entitled. See ECF No. 170 at 22–23. And Plaintiffs

make no effort to distinguish the decisions cited in Defendants’ opening brief on this point.

       Instead, Plaintiffs ask this Court to allow them to proceed based on the thinnest of reeds:

the reversal of this Court’s denial of Plaintiff Jeffrey Paul’s motion to intervene in Roane, where

the D.C. Circuit said that Paul’s due process claim “remain[ed] live,” even though the government

was no longer using the three-drug protocol that Paul challenged. Opp’n at 15–16 (citing Roane

v. Leonhart, 741 F.3d 147, 150 (D.C. Cir. 2014)). But as Plaintiffs themselves acknowledge, see

Opp’n at 16, the D.C. Circuit addressed only whether Paul’s argument was moot, not whether he

had alleged a legally cognizable claim. Roane, 741 F.3d at 150. Plaintiffs further suggest that, by

granting Paul’s unopposed motion for a preliminary injunction barring Defendants from setting

his execution date, see Roane, ECF No. 336, this Court necessarily determined that Plaintiffs are

likely to succeed on their due process claim. See Opp’n at 16. But nothing in the Court’s two-

sentence order suggests that it gave any consideration to the merits of Paul’s due process claim—

let alone that Paul was likely to prevail on it. See Roane, ECF No. 336. 3 The Court should



   3
    Further, the Government’s decision not to oppose Paul’s motion for a preliminary injunction
had nothing to do with the merits of Paul’s case; it had to do with the procedural posture of the
case at the time. See Defs.’ Mot. to Vacate, ECF No. 173 at 3–4.
                                                 10
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 13 of 33




therefore reject Plaintiffs’ implausible interpretation of its prior order and follow the

overwhelming weight of authority to dismiss Plaintiffs’ due process claim.

       The rest of Plaintiffs’ opposition with respect to Count I consists of their argument that an

inmate has a constitutionally protected interest in knowing the date and time of his execution. See

Opp’n at 16–18. The only authority they cite to support that assertion is In re Medley, 134 U.S.

160 (1890). But that case held only that a state statute allowing a warden to “fix[] any day and

hour during a period of a week for the execution” and requiring the warden to keep that information

secret was ex post facto because it increased an inmate’s punishment after commission of the

relevant crime. Id. at 171–72. Medley is inapposite, because no similar statute exists here. And,

in any event, Defendants have provided sufficient notice for the upcoming execution dates. See

28 C.F.R. § 26.4(a) (requiring 20 days’ advance notice or “as soon as possible” when the date

follows a postponement of fewer than 20 days).

       Not able to establish that they have a constitutionally protected liberty interest in knowing

the date or time of their executions (or that BOP has violated such interest, assuming it exists),

Plaintiffs attempt to create a purported due-process issue by pointing to the fact that the executions

of Lee and Purkey were delayed until the following morning—as recited in an op-ed by Lee’s

counsel. See Opp’n at 17–18 (citing Stetson & Friedman, “The Justice Department’s Shameful

Rush to Federal Executions,” NY Times, July 17, 2020, available at https://www.nytimes.com/

2020/07/17/opinion/justice-department-federal-execution.html). Plaintiffs omit the fact that those

executions were delayed because of last minute challenges filed by the inmates’ counsel. See

Jeffrey A. Rosen, “The Death Penalty Can Ensure ‘Justice Is Being Done’,” N.Y. Times, Opinion

(July 27, 2020), available at https://www.nytimes.com/2020/07/27/opinion/federal-death-penalty.

html (summarizing the last-minute filings that preceded the executions). 4




   4
    Dustin Honken’s counsel did not raise any last minute challenges, and his execution
occurred at the scheduled date and time.


                                                 11
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 14 of 33




       Lee and Purkey were initially scheduled to be executed in December 2019, until this Court

preliminarily enjoined the executions. See ECF No. 50. On June 15, 2020, after the D.C. Circuit

vacated the preliminary injunction and the mandate issued, the government promptly notified Lee

and Purkey of their rescheduled execution dates—July 13 and July 15, 2020, respectively—in

compliance with 28 C.F.R. § 26.4(a). See ECF No. 99. Their executions were delayed until the

following morning because their attorneys continued to file emergency motions until shortly

before the moment of execution. Lee and Purkey were well aware of when their executions might

take place, as it was abundantly clear that the government was seeking to remove all legal

impediments created by their counsel and proceed with the planned executions. Indeed, the

Supreme Court’s vacatur of the Eighth Amendment preliminary injunction reflected the shared

understanding that the vacatur, issued in the early hours of July 14, would permit the “executions

[to] proceed as planned.” Lee, No. 20A8 at 2. Plaintiffs’ suggestion that Defendants improperly

proceeded with Lee’s and Purkey’s executions after clearing the legal impediments lacks merit

and cannot create a liberty interest where none exists.

IV.    PLAINTIFFS FAIL TO STATE A CLAIM OF DENIAL OF COUNSEL ACCESS
       Defendants’ opening brief explained that there is no law that would support a right to

counsel throughout an execution, and thus Count IV should be dismissed. ECF No. 170 at 24–25.

This Court has agreed, holding at the preliminary injunction stage that Plaintiffs do not have a

constitutional right to demand that their counsel “view[] the setting of the IVs, . . . communicat[e]

with Plaintiffs during the execution, and . . . hav[e] a quick and easy means of communicating with

the court.” ECF No. 145 at 14. The PI Movants’ best cases were “both out-of-circuit and factually

distinct,” or relied “on the concurrence of a single Justice.” Id. As the Court aptly observed, the

PI Movants’ likelihood of succeeding on their access to the courts/right to counsel claim “seem[ed]

vanishingly small.” Id. at 15 (quotation marks omitted).

       Nevertheless, in their opposition, Plaintiffs continue to rely on the same out-of-circuit cases

and the same reference to the concurrence of a single Justice upon which the PI Movants relied,


                                                 12
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 15 of 33




compare ECF No. 102 at 33, with Opp’n at 19, all of which this Court has already declined to

follow. They argue that, despite “the absence of controlling precedent,” the “novelty” of their

claim permits them to withstand a challenge under Rule 12(b)(6). Id. (citing Ashcroft, 556 U.S. at

678). They cite no authority that supports their position, and none exists. Novelty does not equal

plausibility. Cf. James V. Hurson Assocs. v. Glickman, 229 F.3d 277, 284 (D.C. Cir. 2000)

(dismissing Commerce Clause claims that are “unlike any . . . this Court has ever encountered” on

a motion to dismiss because they “fail[ed] as a matter of law”). Nor is there a question about

whether Plaintiffs have alleged sufficient facts to “nudge[] their claims across the line from

conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). What Plaintiffs

demand—namely, minute-by-minute access to their counsel during, for example, the “setting of

IV lines or after the [inmate’s] final statement,” Opp’n at 19—is simply not “constitutionally

mandated,” as this Court has already found, ECF No. 145 at 14.

       Plaintiffs further argue that, “in utilizing the Protocol during the COVID-19 pandemic,

Defendants have infringed on Plaintiffs’ right to access counsel and the courts by forcing counsel

to risk their own health and lives . . . to attend their clients’ executions.” Opp’n at 19. But that

claim, which they failed to allege in their Amended Complaint, cannot forestall dismissal, given

that it “closely resemble[s] the pandemic-related claims brought by spiritual advisors and family

members in separate litigation—claims which have thus far been rejected by the courts.” ECF No.

145 at 14–15 (citing Hartkemeyer v. Barr, No. 20-cv-336 (S.D. Ind. July 14, 2020), ECF No. 84

(denying preliminary injunction); Peterson v. Barr, No. 20-2252, 2020 WL 3955951 (7th Cir. July

12, 2020) (vacating preliminary injunction); see also Hartkemeyer v. Barr, No. 20A11, 591 U.S.

___ (July 16, 2020) (denying cert. petition).

       Finally, Plaintiffs’ claim that the Protocol will infringe upon their right to access the courts

is conclusory and speculative. One need only look at the zealous advocacy counsel for Lee,

Purkey, and Honken provided in the weeks and hours leading up to those inmates’ executions.

This Court was just one of several district and appellate courts to receive around-the-clock filings



                                                 13
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 16 of 33




from those counsel during the week of July 13. It is undeniable that the Protocol imposes no

cognizable impediment to Plaintiffs’ access to their counsel or the courts.
V.     PLAINTIFFS FAIL TO STATE A CLAIM FOR UNCONSTITUTIONAL
       DELEGATION OF LEGISLATIVE POWER
       Plaintiffs fail to state a claim that Congress unconstitutionally delegated legislative power

in Section 3596(a) of the FDPA. Under any fair reading of the Supreme Court’s non-delegation

jurisprudence, Section 3596(a) is constitutional and Count VII should be dismissed.

       As Plaintiffs acknowledge, the relevant question for a non-delegation challenge is whether

“Congress has supplied an intelligible principle to guide the delegee’s use of discretion.” Opp’n
at 22 (quoting Gundy v. United States, 139 S. Ct. 2116, 2123 (2019)). The FDPA easily satisfies

that test by providing that the U.S. Marshal “shall supervise implementation of the sentence in the

manner prescribed by the law of the State in which the sentence is imposed.” 18 U.S.C. § 3596(a).

That instruction is more specific than other delegations upheld by the Supreme Court, and, indeed,

the Supreme Court has not held that Congress unconstitutionally delegated legislative authority

since 1935, even when considering challenges to “sweeping regulatory schemes.” Whitman v. Am.

Trucking Ass’n, 531 U.S. 457, 475 (2001).

       Plaintiffs made no serious attempt to explain how Section 3596(a) lacks “intelligible

principles” under the Supreme Court’s non-delegation jurisprudence. See Opp’n at 21–27. Rather,

Plaintiffs repackage their previous arguments in support of their claim that the Protocol violates

the FDPA—which the D.C. Circuit rejected—under the guise of a constitutional challenge.

Compare Opp’n at 22–25 (discussing legislative and regulatory history to argue that “Congress

has repeatedly refused to delegate to the Attorney General the authority to determine a single

federal method of execution”), with In re Federal Bureau of Prisons’ Execution Protocol Cases,

No. 19-5322, Brief for Plaintiffs-Appellees at 23–26 (D.C. Cir. Jan. 6, 2020) (discussing the same

legislative and regulatory history to argue that the Protocol violates the FDPA). For instance,

Plaintiffs describe at length how Congress allegedly “refused to delegate authority to the BOP to

perform executions or to develop uniform regulations governing the manner of implementing the


                                                14
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 17 of 33




death penalty.” Opp’n at 27–28. That history says nothing about whether Congress’s actual

delegation in the FDPA lacks intelligible principles.

       Similarly, Plaintiffs cite statements in the 1993 Final Rule promulgating 28 C.F.R. part 26

(Death Sentences Procedures) regarding DOJ’s statutory authority, and they state that “the

Attorney General cannot now disavow that previous interpretation.” Opp’n at 26 (citing 58 Fed.

Reg. 4898, 4899 (Jan. 19, 1993)). But again, DOJ’s pre-FDPA interpretation of its authority is

relevant to a non-delegation challenge to the FDPA, which is concerned with only whether the

challenged statute provides intelligible principles for the Executive Branch official to follow. This

case is therefore unlike Gundy, on which Plaintiffs principally rely, where the plurality merely

remarked that the Attorney General’s post-enactment interpretation of the challenged statute was

consistent with how the plurality interpreted that statute. See 139 S. Ct. at 2127–28. Nothing in

Gundy (or common sense) suggests that DOJ’s 1993 discussion of its own authority following

Congress’s repeal of the death penalty procedures previously codified at 18 U.S.C. § 3566, see 58

Fed. Reg. at 4899, could shed any light on whether Congress sufficiently guided DOJ’s discretion

in the FDPA, which did not exist in 1993.

VI.    BOP’S ADOPTION OF THE PROTOCOL IS NOT ARBITRARY OR
       CAPRICIOUS
       This Court and the D.C. Circuit previously found that the PI Movant were unlikely to

succeed on the merits of the arbitrary-and-capricious challenge to BOP’s adoption of the Protocol.

The reasoning of those decisions requires that judgment be entered for Defendants on this claim.

See ECF No. 170 at 27–31. Specifically, this Court held that none of the Plaintiffs’ allegations

about BOP’s purported failure to consider certain granular pain-related concerns with sufficient

specificity “rises to the level of arbitrariness or capriciousness for an APA violation.” ECF No.

145 at 8. As Defendants also explained, it is particularly anomalous to require the level of

specificity Plaintiffs demand, given that the Protocol is a procedural rule governing only the

agency’s own “internal house-keeping measures,” Execution Protocol Cases, 955 F.3d at 145



                                                 15
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 18 of 33




(Rao, J., concurring), and is not the result of notice-and-comment rulemaking, where the public

might identify specific issues for the agency to consider. See ECF No. 170 at 30-31.

       Plaintiffs concede that BOP’s adoption of the Protocol is not arbitrary or capricious. Opp’n

at 31. 5 But they insist that BOP nevertheless failed to explain why it decided not to provide greater

details about “where and how to place the IV line” and why it decided to use a compounded form

of pentobarbital. See Opp’n at 28–31. Plaintiffs’ argument has no merit. The Court’s task under

the APA’s highly deferential standard of review is to determine whether there has been a “clear

error in judgment,” Balt. Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 96 (1983)—

that is, “whether the [agency] has considered the relevant factors and articulated a rational

connection between the facts found and the choice made,” id. at 105. The need to provide

explanations is to allow the Court to ensure that the agency remained “within the bounds of

reasoned decisionmaking.” Id. Plaintiffs’ concession that BOP’s adoption of the Protocol is

reasonable forecloses their complaints about the need for more explicit explanations.

       In any event, contrary to Plaintiffs’ argument, BOP need not explicitly explain in the

Administrative Record that it is unable to purchase FDA-approved pentobarbital because Plaintiffs

concede that “Defendants have elsewhere argued that FDA-approved pentobarbital is unavailable

to them,” Opp’n at 31,6 and because this Court based its ruling on this issue on its recognition that
domestic commercial supplies were unavailable to BOP, see ECF No. 145 at 9. As for BOP’s

alleged failure to explain why it did not provide more details about IV insertion, that is simply a

repackaging of Plaintiffs’ argument that BOP failed to consider issues related to IV insertion—an

argument that was rejected by both this Court and the D.C. Circuit because it has no merit. See

ECF No. 170 at 29–30 (citing Roane, No. 20-5206, Doc. No. 1852151 at 2; ECF No. 145 at 9).


   5
     Plaintiffs also have no response to Defendants’ position that BOP need not have specifically
considered the issue of flash pulmonary edema. That is not surprising given the D.C. Circuit’s
ruling on this point in Defendants’ favor. Roane, No. 20-5206, Doc. No. 1852151 at 2.
   6
    As Plaintiffs know, a BOP representative had testified in November 2019 in a Rule 30(b)(6)
deposition that BOP was unable to purchase FDA-approved pentobarbital. See Tr. of Deposition
of Rick Winter at 272:9–19 (dated Nov. 15, 2019).

                                                 16
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 19 of 33




VII.   THE PROTOCOL IS CONSISTENT WITH THE FDPA
       In opposing Defendants’ motion for summary judgment as to Count V of the Amended

Complaint, Plaintiffs press two arguments: (1) that the Protocol violates the FDPA because the

U.S. Marshal allegedly does not “supervise implementation of the sentence,” Am. Compl. ¶ 147;

see also Opp’n 32–35; and (2) that the Protocol violates the FDPA because it allegedly conflicts

with certain states’ execution statutes, see Opp’n at 35–38. Neither of these arguments has merit. 7
       A.      The Protocol Is Consistent with Section 3596(a)
       Plaintiffs are incorrect that the Protocol violates the FDPA’s requirement that the U.S.

Marshal “supervise implementation of the sentence,” 18 U.S.C. § 3596(a). See Opp’n at 32–35.

As Judge Katsas determined in his concurring opinion, “[t]he execution protocol does not strip the

Marshals Service of the power to supervise executions.” Execution Protocol Cases, 955 F.3d at

124. Rather, it gives the U.S. Marshal a wide range of supervisory functions, including that the

execution “cannot begin without the marshal’s approval.” Id. at 124–25. Based on the important

role the U.S. Marshal plays during the execution, Judge Katsas concluded that Plaintiffs’ argument
lacks merit. Id. at 125; see also ECF No. 170 at 32–33. The other two judges on the panel did not

substantively address the question.

       Plaintiffs’ contrary argument is based on an overly narrow reading of the statute. Plaintiffs

suggest that, by instructing a United States Marshal to “supervise implementation of the sentence,”

Congress necessarily prohibited all other Department of Justice officials from having any

responsibility related to the implementation of death sentences. See Opp’n at 33 (highlighting

areas over which BOP has authority under the Protocol). Plaintiffs’ argument is inconsistent with

the common usage of the word “supervise,” which does not imply exclusive authority, particularly

when the purported supervisor is readily acknowledged not to be at the top of the chain of


   7
     In Count V of their Amended Complaint, Plaintiffs also alleged a violation of the Take Care
Clause. See Am. Compl. ¶¶ 145–48. Defendants moved to dismiss the Take Care Clause
challenge. See ECF No. 170 at 34. Plaintiffs did not provide a response, and therefore concede
that they cannot make out a claim under the Take Care Clause.

                                                17
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 20 of 33




command. Under the Protocol, the U.S. Marshal supervises the execution, but the Attorney

General himself, as well as any of his other subordinates, including the BOP Director and the

prison warden, may also play an important role. And Plaintiffs fail to show how the Protocol’s

division of authority is contrary to the FDPA.

       Even if Plaintiffs were correct in their reading of Section 3596(a), they still cannot prevail.

As Defendants have explained, and as Judge Katsas agreed, Congress expressly gave the Attorney

General the authority to reassign duties among DOJ components, and therefore the Attorney

General is free to shift responsibilities under Section 3596(a) from the U.S. Marshal to BOP. See

ECF No. 170 at 33–34; Execution Protocol Cases, 955 F.3d at 124–25 (Katsas, J., concurring)

(citing 28 U.S.C. §§ 509, 510, 561).

       Plaintiffs attempt to show otherwise by pointing to United States v. Giordano, 416 U.S.

505 (1974), and United States v. Libby, 498 F. Supp. 2d 1 (D.D.C. 2007). But those cases are of

no help to Plaintiffs because they addressed situations where Congress expressly prohibited the

agency from the specific delegation at issue. See Giordano, 416 U.S. at 514 (explaining “the

power of the Attorney General . . . is specifically limited to delegating his authority ‘to any

Assistant Attorney General specially designated by the Attorney General’”); Libby, 498 F. Supp.

2d at 12–13 (addressing a statute explicitly limiting the officials to whom the Attorney General

may delegate his authority). Here, Section 3596(a) specifies that the U.S. Marshal “shall supervise

implementation of the sentence,” but, unlike in Giordano and Libby, the FDPA does not

specifically restrict the Attorney General from reassigning those responsibilities using his authority

under 28 U.S.C. §§ 509 and 510. Plaintiffs’ claim therefore fails.

       B.      The Protocol Does Not Conflict with Any Relevant State Law

       Plaintiffs do not dispute that the D.C. Circuit has already directed judgment in Defendants’

favor on the claim that the Protocol violates the FDPA. See Execution Protocol Cases, 955 F.3d

at 112. Plaintiffs attempt to save that claim, however, by combing through state laws to identify

purported conflicts with the Protocol. See Opp’n at 35–38. That attempt fails. See ECF No. 170

at 31–32.

                                                 18
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 21 of 33




       Plaintiffs claim that the Protocol is inconsistent with statutes in seven states: Arkansas,

Georgia, Indiana, Missouri, South Carolina, Texas, and Virginia. See Opp’n at 36–37. Plaintiffs

fail to acknowledge, however, that Judge Rao already determined that four of those states—

Arkansas, Indiana, Missouri, and Texas—do not “have statutes precluding the use of

pentobarbital.” Execution Protocol Cases, 955 F.3d at 142 (Rao, J., concurring). Nor can

Plaintiffs ignore Judge Rao’s explanation that she had “not been able to locate statutes or formal

regulations in any state that would prevent the federal government from using pentobarbital.” Id.

       Plaintiffs are thus forced to rely on other perceived differences between state law and the

Protocol, 8 such as Georgia’s requirement of the presence of “two physicians to determine when

death supervenes.” Opp’n at 36 (quoting GA. Code § 17-10-41). But Judge Rao explained that

“the federal protocol allows the federal government to depart from its procedures as necessary to

conform to state statutes and regulations.” Execution Protocol Cases, 955 F.3d at 112 (per

curiam). And Defendants have already represented that BOP is prepared to do so if such

circumstances arise. See Opp’n at 32. Plaintiffs provide no factual allegations to overcome the

presumption of good faith to which that representation is entitled. They state only that Defendants

have not indicated “that they will offer a choice of electrocution to the four prisoners who were

sentenced in South Carolina and Virginia,” which Plaintiffs contend is required by those states’

statutes. See Opp’n at 36–37 (citing S.C. Code § 24-3-530(A); VA Code Ann. § 53.1-234). So

far, none of those plaintiffs has suggested that they would prefer electrocution over lethal injection

as the method of execution. If the Court determined that a conflict existed between the Protocol

and the binding laws of those states, and that BOP’s representation that it will abide by state law

were insufficient, the only appropriate remedy would be to order Defendants to allow the inmates



   8
     Defendants demonstrated in their opening brief that any purported conflicts between the
Protocol and state lethal injection protocols identified in the Appendix to the Amended
Complaint are not cognizable because those state protocols are not “law of the state.” ECF No.
170 at 31–32. In their opposition, Plaintiffs no longer rely on such purported conflicts and
therefore concede that any such conflicts are not cognizable.


                                                 19
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 22 of 33




sentenced in those states the option of choosing electrocution, not to conclude that the Protocol is

unlawful as a general matter.
VIII. DEFENDANTS ARE ENTITLED TO JUDGMENT AS TO THE CSA CLAIMS
       This Court has already concluded that in light of the Supreme Court’s holding in Gonzales

v. Oregon, 546 U.S. 243 (2006), “dispensation of lethal injection drugs to an inmate would not be

covered by the [CSA].” ECF No. 145 at 11. As this Court recognized, Gonzales “held that the

CSA is primarily ‘a statute combating recreational drug use,’ and must be read in light of that

statutory purpose.” Id. (quoting Gonzales, 546 U.S. at 272). This Court’s conclusion on this pure

question of law requires that judgment be entered for Defendants on the CSA-related claims.
       Plaintiffs contend that Gonzales is inapplicable because it purportedly holds only that “the

CSA does not authorize the federal government to define the standards of accepted medical

practice.” Opp’n at 44. Their strained, narrow interpretation of Gonzales is unavailing. It fails to

explain how, in light of Gonzales, a prescription for lethal injection in the context of federal

execution is any less “discordant” with the language of the CSA than is a prescription for assisted

suicide, which was at issue in Gonzales. See Gonzales, 546 U.S. at 274 (“To read prescriptions

for assisted suicide as constituting ‘drug abuse’ under the CSA, is discordant with the phrase’s

consistent use throughout the statute.”).

       Plaintiffs also claim that United States v. Kanner, 603 F.3d 530 (8th Cir. 2010), supports

their position, but that case is inapposite. Kanner was a criminal case against one of the owners
of a company that used the internet to distribute prescription drugs. Id. at 532. The defendant was

convicted of a multiple-object drug conspiracy, in which “physicians and pharmacists contracted

by [the company], . . . acted in a manner inconsistent with the usual course of professional

practice,” by prescribing drugs for distribution without adequately surveying the patient’s medical

needs. Id. at 535. In other words, the company was a pill mill, which indisputably contributes to

drug abuse and therefore engaged in conduct prohibited by the CSA.

       There is simply no equating the facts of Kanner with the lethal injection context. As

Defendants has explained, see ECF No. 170 at 37, the CSA’s prescription requirement must be

                                                20
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 23 of 33




construed in the context of Congress’s enactment of the FDPA, see Brown & Williamson, 529 U.S.

at 143, which assumed that the federal government would execute federal condemned inmates

using lethal injection. “Clearly, the federal government does not consider those of its own

executions that are conducted by lethal injection to violate a regulatory scheme for the prescription

and use of controlled substances.” West v. Schofield, 519 S.W.3d 550, 571 (Tenn. 2017). Plaintiffs

fail to respond this statutory construction argument.

       Plaintiffs mistakenly focus on the language of the Protocol itself, wherein BOP refers to

the “administering of lethal substances” supposedly as the term is used in the CSA. Opp’n at 44

(citing AR1069 and 1070) (emphasis added). But BOP is a different agency from the DEA, and

nothing suggests that BOP was using the term “administer” as defined under the CSA (i.e., as “the

direct application of a controlled substance to the body of a patient or research subject,” 21 U.S.C.

§ 802(2)). In fact, the Protocol’s use of the term “administer” has no bearing on the proper

statutory construction of the CSA.       Instead, the proper reading of the CSA’s prescription

requirement provision, particularly in light of Congress’s enactment of the FDPA, is that inmates

executed by lethal injection are neither “ultimate users,” “research subjects,” nor “patients,” and

therefore the prescription provision does not apply. See ECF No. 170 at 36–37.

       Plaintiffs’ secondary argument that DEA has acted arbitrarily and capriciously in failing to

exercise enforcement authority rests on their contention that the DEA is not making a

“discretionary decision to direct its enforcement resources elsewhere,” but is instead acting upon

the DEA’s “view that lethal injection drugs are categorically exempt from the CSA.” Opp’n at 45.

But Defendants have never argued that lethal injection drugs are categorically exempt from the

CSA.    For example, the CSA’s registration requirements still apply, and as stated in the

Administrative Record, “BOP . . . confirmed with the [DEA] that the manufacturer is properly

registered as a bulk manufacturer of pentobarbital,” and “BOP worked with DEA to ensure the

compounding pharmacy is properly registered.” AR872. Defendants’ position is that the CSA’s

prescription requirements are not applicable in the lethal injection context.



                                                 21
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 24 of 33




       DEA’s refusal to enforce a statutory provision that does not apply here is not arbitrary or

capricious. But even if the prescription requirement did apply, DEA could choose not to enforce

it against BOP in this context as a policy matter, and under Heckler v. Chaney, 470 U.S. 821

(1985), that enforcement decision would be presumptively unreviewable. See id. at 831 (noting a

number of reasons why an agency might choose not to enforce a statutory provision, including

“whether a violation has occurred, . . . whether the agency is likely to succeed if it acts, [and]

whether the particular enforcement action requested best fits the agency’s overall policies”).

Plaintiffs’ reliance on Koon v. United States, 518 U.S. 81, 100 (1996), for the proposition that

Chaney does not govern, see Opp’n at 45, is misplaced. That case involved a district court’s

decision to depart downward from a sentencing range, not a challenge to an agency’s decision not

to exercise its enforcement authority based on the agency’s view that no violation has occurred.
IX.    DEFENDANTS ARE ENTITLED TO JUDGMENT AS TO THE FDCA CLAIMS
       Plaintiffs’ arguments in opposition to Defendants’ motion for summary judgment on their

FDCA-related claims (Counts VIII, X, and XI) are nearly identical to those raised by Plaintiff

Nelson in his Emergency Cross-Motion for Summary Judgment on FDCA Causes of Action. See

ECF No. 180. Defendants already filed a detailed opposition to Nelson’s Cross-Motion, see ECF

No. 187, and rather than reiterate those arguments here, Defendants incorporate them by reference.

Defendants address only the three new points now raised by Plaintiffs.

       First, Plaintiffs argue that “Defendants falsely attribute to Plaintiffs a contention that lethal
injection drugs can never be prescribed for a legitimate medical purpose.” Opp’n at 39. Plaintiffs

claim that what they meant to say was that the Protocol’s use of pentobarbital for lethal injection

serves no legitimate medical purpose because “no medical practitioner has made a clinical

judgment that the particular drug is well suited to execute an individual prisoner.” Opp’n at 39.

That argument is disingenuous. The Amended Complaint alleges that the Protocol violates the

CSA because it “requires the dispensing and administration of pentobarbital . . . without a valid

prescription for no legitimate medical purpose.” Am. Compl. ¶ 64. Defendants fairly read that



                                                  22
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 25 of 33




allegation as stating that the use of pentobarbital for lethal injection could serve no legitimate

medical purpose, regardless of the statute at issue.

       Nevertheless, Defendants are entitled to judgment however one interprets Plaintiffs’

allegations. According to Plaintiffs, the FDCA requires that a prescription be a “‘bona fide’ order

directing ‘the preparation and administration of a medicine, remedy, or drug for a real patient who

actually needs it after some sort of examination or consultation by a licensed doctor.’” Id. (quoting

United States v. Nazir, 211 F. Supp. 2d 1372, 1375 (S.D. Fla. 2002)). But, of course, even if

Plaintiffs’ definition is correct, condemned inmates are not “patients” who “need” a lethal injection

drug. They receive an injection of pentobarbital to carry out their lawfully imposed capital

sentences, not to cure or alleviate a physical or psychological malady. Accordingly, despite their

protestations to the contrary, Plaintiffs’ position can fairly be summarized as follows: lethal

injection drugs intended for use in bringing about death in the context of an execution can never

be prescribed for a legitimate medical purpose and therefore can never comply with the FDCA.

That position is untenable in light of FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120

(2000), in that it would “contradict Congress’ clear intent” under the FDPA that lethal injection be

available as a possible method of execution. Id. at 143; see also ECF No. 187 at 5–6.

       In addition, even if the Protocol required a prescription, Defendants have argued that it is

indisputable that a drug intended for use in bringing about death as part of an execution cannot be

approved by the FDA as “safe and effective.” ECF No. 170 at 40. Plaintiffs fail to challenge this

point. In sum, whether the Protocol requires a prescription or not is irrelevant under Brown &

Williamson. 9




   9
     Plaintiff Nelson in his reply in support of his cross-motion for summary judgment on the
FDCA claims argues that the existence of an “Rx only” label on the bottles of pentobarbital used
by BOP to carry out the executions of Lee, Purkey, and Honken, see ECF 190 at 2, means that
the FDCA’s prescription requirements apply. The existence of the label is irrelevant for the
same reasons that the FDCA’s prescription requirement is inapplicable in this context.


                                                 23
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 26 of 33




       Second, Plaintiffs argue, as they do regarding their CSA-related claims, that Heckler v.

Chaney does not apply in this context because “the FDA has not exercised any . . . discretion” and

is simply “under orders from the DOJ never to enforce the FDCA against execution drugs.” Opp’n

at 41 (referencing the OLC Opinion). But OLC’s duty is to provide legal advice to Executive

Branch agencies such as the FDA; it does not make policy decisions on behalf of those agencies.

Cf. Campaign for Accountability v. U.S. Dep’t of Justice, 278 F. Supp. 3d 303, 323 (D.D.C. 2017)

(“[A]ll of OLC’s opinions constitute ‘the opinion of the Attorney General on questions of law,’ . . .

therefore, OLC's opinions always advise on legal questions, even if the agency that receives an

OLC opinion will use it to inform a policy decision.”) (citations omitted). There is nothing

arbitrary and capricious about FDA’s adherence to the OLC Opinion regarding the Protocol. And

even if the OLC Opinion is incorrect, the FDA could choose not to enforce the FDCA against BOP

in the lethal injection context as a policy matter and under Chaney, that enforcement decision

would be presumptively unreviewable.

       Plaintiffs again cite Koon, the inapposite sentencing guidelines case, as well as Texas v.

United States, 809 F.3d 134 (5th Cir. 2015), which is equally inapposite. Unlike here, that case

involved an agency’s “decision to act.” As the Texas court said, “[a] decision to remain inactive

is traditionally the type for which it is most difficult to establish standing and a justiciable issue.”

Id. at 152 & n.34 (citing Chaney). That observation supports Defendants’ position here.

       Third, Plaintiffs seek to rely on the APA’s general presumption in favor of judicial review.

See Opp’n at 43 (quoting 5 U.S.C. §§ 702, 706(2)(A)). Although they acknowledge that Congress

may foreclose judicial review of challenges brought by private parties, Plaintiffs incorrectly argue

that Congress has not done so in the FDCA. Id. Congress did specify in the FDCA that “all . . .

proceedings for the enforcement, or to restrain violations, of this chapter shall be by and in the

name of the United States.” 21 U.S.C. § 337(a). This requirement forecloses actions by private

parties seeking to restrain third parties’ putative violations of the FDCA’s general strictures,

leaving “the United States with nearly exclusive enforcement authority” over those matters. POM

Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 109 (2014). Plaintiffs’ argument to the contrary,

                                                  24
       Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 27 of 33




therefore, is unavailing. Plaintiffs contend that the D.C. Circuit’s decision in denying Defendants’

emergency motion to stay this Court’s FDCA-based preliminary injunction supports their position.

See Opp’n at 43. But the D.C. Circuit’s statement on this issue was sparse: “[T]he government

contends that plaintiffs cannot argue that the Protocol is unlawful because only the FDA may

enforce the FDCA. But plaintiffs do not seek preliminary injunction on an enforcement claim,

they claim that the Protocol is contrary to law under the APA.” Execution Protocol Cases, No.

20-5206, Doc. No. 1851933, at 3 (D.C. Cir. July 15, 2020). Moreover, that statement is neither

binding nor precedential given that it was superseded by the Supreme Court’s vacatur of the FDCA

preliminary injunction.

                                         CONCLUSION

       For the foregoing reasons and the reasons stated in Defendants’ opening brief, this Court

should grant Defendants’ Motion to Dismiss Plaintiffs’ non-APA claims and enter judgment for

Defendants on Plaintiffs’ APA claims.

Dated: August 13, 2020                            Respectfully submitted,


 MICHAEL R. SHERWIN                                DAVID M. MORRELL
 Acting United States Attorney                     Deputy Assistant Attorney General
 DANIEL F. VAN HORN                                PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office               Special Counsel

 ALAN BURCH (D.C. Bar 470655)                      _/s/Jean Lin_________________
 Assistant United States Attorney                  JEAN LIN (NY Bar 4074530)
 U.S. Attorney’s Office                            Special Litigation Counsel
 for the District of Columbia                      JONATHAN KOSSAK (D.C. Bar 991478)
 Washington, D.C. 20530                            CRISTEN C. HANDLEY (MO Bar 69114)
 202-252-2550                                      BRADLEY P. HUMPRHEYS (D.C. Bar
 alan.burch@usdoj.gov                              988057)
                                                   Trial Attorneys
                                                   Federal Programs Branch
                                                   Civil Division, Department of Justice
                                                   1100 L Street, N.W.
                                                   Washington, D.C. 20005
                                                   (202) 514-3716
                                                   Jean.lin@usdoj.gov
                                                   Attorneys for Defendants

                                                25
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 28 of 33


                                 CERTIFICATE OF SERVICE
       I hereby certify that on August 13, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August 20,

2019 Order, below is a list of all plaintiffs’ counsel of record (as most recently identified in the

signature pages of the Consolidated Amended Complaint, ECF No. 92):


Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

Andres C. Salinas (DC Bar No. 156118)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey

Joshua C. Toll
D.C. Bar No. 463073 King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle

Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP

                                                 1
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 29 of 33


1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois

Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks

Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320

Counsel for Plaintiff Orlando Hall

Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
                                              2
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 30 of 33


(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.

Jon Jeffress
KaiserDillon PLLC
1099 14th Street NW
8th Floor West
Washington, DC 20005
Telephone - 202-640-2850
Email - jjeffress@kaiserdillon.com

Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken

Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson

David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004
(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com

Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
                                              3
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 31 of 33


 New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com

Counsel for Plaintiff Daniel Lewis Lee

Kathryn L. Clune
Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington D.C. 20004-2595
(202) 624-2705
kclune@crowell.com

Harry P. Cohen (pro hac vice application pending)
Michael K. Robles (pro hac vice application pending)
James Stronski (pro hac vice application pending)
Crowell & Moring LLP
590 Madison Avenue New York, NY 10022
(212) 223-4000
(212) 223-4134(fax)
hcohen@crowell.com
mrobles@crowell.com
jstronski@crowell.com

Jon M. Sands (pro hac application to be filed)
Dale A. Baich (pro hac application to be filed)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_baich@fd.org
jennifer_moreno@fd.org

Counsel for Plaintiff Keith Nelson

Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul
                                                  4
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 32 of 33




Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.

Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson

Gerald W. King, Jr. Ga. Bar No. 140981
Jeffrey Lyn Ertel Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor Richmond,
Virginia 23219
(804) 482-1121
fgerson@dagglaw.com


                                              5
        Case 1:19-mc-00145-TSC Document 191 Filed 08/13/20 Page 33 of 33



Counsel for Richard Tipton, III.

Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Bruce Webster


                              /s/Jean Lin   ______
                              Attorney for Defendants




                                                6
